                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 MARLENE J. LUEDTKE,                              )            Case No. 8:21-cv-124
                                                  )
               Plaintiff,                         )
                                                  )
 vs.                                              )                  ORDER
                                                  )
 NEBRASKA METHODIST HEALTH                        )
 SYSTEM, INC.,                                    )
                                                  )
               Defendant.                         )

       This matter is before the Court on the Plaintiff’s Unopposed Motion for Leave to file an
Amended Complaint (Filing No. 10). The Court concludes that the motion should be approved.
Accordingly,
       IT IS ORDERED that the Plaintiff may file her Amended Complaint within seven (7) days
of this Order, and Defendant shall have twenty-one (21) days to file an amended answer.


       DATED this 13th day of May, 2021.

                                                   BY THE COURT:

                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
